DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and remarks, filed 3/18/22, are acknowledged.
	Claims 1, 6, and 21 have been amended.
	Claims 22-25 have been added.
	Claims 1-25 are pending.
Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  
	Claims 1-14 and 21-25 are being acted upon.

The previous grounds of rejection are withdrawn in view of Applicant’s claim amendments.

The following are new grounds or rejection necessitated by Applicant’s amendment to the claims. Applicant’s arguments relevant to the new grounds of rejection will be addressed below.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-14 and 21-25  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites step (b) expanding a first portion of activated T cells over a period of time, followed by a culture step (c), and a measuring step (d) where a cytokine response in the culture T cells is measured.  The claim then recited step (e), “identifying the period of time in (b) that yields a maximum cytokine response in (d)”.  Identifying a period of time that yields a “maximum cytokine response” would seemingly require comparing different periods of time to find the one that yields a maximal cytokine response.  However, the claims merely recite expanding a first portion of T cells and measuring the response in the cultured T cells.  It is unclear how a maximal response or a period of time is to be identified, when only a single expansion of a first portion of T cells over a period of time is performed.  Applicant’s response also refers to deficiencies in the prior art, wherein the cited references do not teach comparing cytokine responses of different time-expanded T cell products to identify the expansion time that yields the maximum cytokine response.  However, the claims recite no such limitations, and the scope of the claimed method is unclear.  For the purposes of examination, the claim is being interpret to encompass performing an expansion for a period of time in step (b), wherein to identifying a suitable response that yields a significant cytokine response, could be used to identify a “maximum” response to be used for subsequent expansion step (f). 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1-14 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oelke et al., 2000, in view of Wolf et al., 2014, and WO 2015/164745 (of record).
Oelke teaches a method of producing T cells comprising activating T cells obtained from an individual with peptides and dendritic cells and culturing the T cells for a 7 day period, during which time the fraction of the T cells that recognize the peptide will proliferate in response to peptide activation, i.e. “expanding a first portion of the activated T cells over a period of time”, as recited in step (b) of the instant claims.  Oelke also further teach that after said 7 day culture period the T cells are harvested and replated cells in wells, with peptide pulsed dendritic cells added for restimulation, which could also meet step (b) of the claimed method. Regarding step (c) of the claimed method, Oelke further teach repeating the restimulation steps every 7 days, and performing 3-4 stimulation cycles (see page 1998, in particular). Oelke also teach adding TCGF, which comprises cytokines to the T cells at each of the 7 day stimulations. Oelke also teach a further expansion step 7 days after the fourth restimulation step that involves activation of the T cells with anti-CD3/CD28 in the presence of cytokine (IL-2), and that the cytokine is added twice a week to the cultures which continue for 14 days.  Thus, in total Oelke teach performing an initial activation step and expansion step, and at least 3 cycles of culture for weekly expansion (i.e. 7 day cycles) in the presence of at least one cytokine (TCGF or IL-2).  Oelke teaches replacing the TCGF or cytokines twice a week, and doing so would result in addition of cytokine/TCGF at the beginning of each of the 7 days cycles, as recited in step (c) of the claimed method.  Oelke further teach harvesting the T cells at the end of the 14 day culture, which would be understood to occur at least half a week since the last cytokine addition (i.e. cytokines would have been added midweek of the second week of the 14 day culture before harvesting, see pages 1998-1999 of Oelke).  This would meet the limitation of the instant claims that recite that the added cytokine is “depleted” .  For example, it is well recognized in the art that cytokines are added because they are depleted from the culture (see for example Wolfl), and therefore the ordinary artisan would recognize the half week timeframe since the previous addition of cytokines as a period of time that would result in the added cytokines being depleted. Oelke further teach measuring cytokine production by the harvested T cells in the absence of any added cytokine stimulation (i.e. in the absence of “continual cytokine stimulation”) by performing intracellular cytokine staining (see Fig. 3 and page 1999, in particular), which meets the limitation of step (d) of the claimed method. Oelke teach producing CD8+ T cells (i.e. a CD3+ T cell, see page 1997, in particular). 


The reference differs from the claimed invention in that it does not explicitly teach “identifying the period of time that yields the maximal cytokine response” and “expanding a second portion of activated T cells for the identified time period”.  
However, it is noted that Oelke teaches that the protocol and culture timeframes used results in achieving antigen specific T cells that respond by secreting cytokines, and it would therefore be obvious to simply repeat the culture process of Oelke to produce more antigen specific T cells using the identified culture timeframes (i.e. identifying a “maximum” response and expanding a second portion of activation T cells for the same period of time), and this would meet the limitations of steps (e) and (f) of the present claims.  
Alternatively, it would also be obvious to optimize the culture parameters of Oelke to identify the activation and expansion time frame and optimal cytokine conditions and concentrations that could be used to achieve the most desirable outcome in terms of T cell production.  
For example, WO 2015/164745  teaches T cell expansion methods involving activation and expansion steps, and teaches that the cells maybe cryopreserved following culture initiation, activation, or after expansion (see pages 29-30, in particular). WO 2015/164745 taches T cell activation and expansion can be performed using different numbers of stimulations and with different cytokines and for different time periods (see page 31 in particular).  WO 2015/164745 teaches a TCGM medium for expansion can include any combination of IL-2, IL-7 and/or IL-15 (see page 31, in particular). WO 2015/164745 teaches a method of producing T cells comprising obtaining T cells from an individual, and activating the T cells with anti-CD3/CD28, and expanding said cells (see page 2 and 31, in particular). WO 2015/164745 teaches anti-CD3/CD28 concentrations of about 100 ng/ml (i.e. 0.1 ug/ml, see page 34-35). WO 2015/164745 teaches a cytokine concentration of 25-500 IU/ml (see page 39, in particular). WO 2015/164745 teaches expansion timeframes of  3-14 days (see page 40, in particular). Additionally, WO 2015/164745 that after cryopreservation, the cells are thawed and washed in a culture buffer (i.e. rested), for use in expansion methods for administration to a subject (see page 29-30, in particular).
	Likewise, Wolfl teaches methods of producing T cells. In particular, Wolfl teaches that it can be advantageous to use a shorter “priming” phase by eliminating antigen re-stimulations (see Fig. 1, in particular).  For example, Wolfl teaches activation of T cells with dendritic cells and a 3 day expansion before adding IL-5 and IL-7 as cytokines for further expansion (see Fig. 2, in particular). Wolfl teaches that after cytokine expansion, various methods can be used to evaluate the T cells, including phenotypic analysis, functional assays based on intracellular cytokine staining, and well as evaluating absolute cell number or trypan blue exclusion (i.e. proliferation or reduction in apoptosis, see page 962, in particular). Wolf that various conditions during the priming process can be optimized such as timing and concentration or types of cytokines (see page 950, in particular).  Wolfl teach evaluating T cells at 10 days, or later, and that T cells can be maintained in cytokine culture for 21 days (see page 951 and 958, in particular). Wolfl teach using IL-2, IL-7, and or IL-15 during the cytokine expansion, and teaches cytokine concentrations of 5 ng/ml (see page 955 and 961 in particular). Wolfl teach that the timing of the T cell evaluation relative to cytokine addition is important, and should not be performed soon after cytokine addition, since high added cytokine concentrations can interfere with the assays by inducing non-specific activation (see page 958, in particular).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to optimize the culture and expansion in the method of Oelke, as taught by Wolfl and  WO 2015/164745.  The ordinary artisan would be motivated to optimize the protocol to identify the best cytokines (for example by testing combinations of IL-2, IL-15 and IL-7) and by testing optimal culture timeframes of expansion in order to increase T cell production.  For example, one could readily envision freezing the T cells after activation, as taught by WO 2015/164745, and using aliquots or portions of the T cells to test various expansion timeframes, such as a 3 day expansion after a single priming/activation, as taught by Wolfl, before expansion in cytokines, to identify the optimal cultures that could be used for expansion of subsequent portions of thawed T cells with optimal results.  Regarding the cytokine doses and culture timeframes, it is noted that the references teach cytokine amounts and timeframes within those recited in the present claims, and therefore provide a reasonable expectation that a time period of, for example, 3-21 days, could be identified as beneficial for obtaining expansion after initial activation. For example, Wolfl teaches the desirability of shortening the priming phase by performing a single activation step with a 3 day expansion before further expansion in the presence of cytokines 21 days. Additionally, Oelke teaches repeated cytokine stimulation over weeks in culture after initial priming. Therefore, optimizing a cytokine culture of 21 days with addition of cytokines, for example twice a week as taught by Oelke (i.e. three 7 day cycles with cytokine added at the beginning of the weekly cycle) would be well within the purview of the ordinary artisan based on the teachings of the cited reference. Likewise, Furthermore, optimizing the concentration of anti-CD3/CD28 for activation during the cycles and the concentrations of cytokines would be routine and concentration of the present claims would be well within the purview the ordinary artisan. Additionally, regarding the “rest” period after thawing cryopreserved cells, is noted that providing a rest period of, for example, 30 minutes would be well within the purview of the ordinary artisan.  The ordinary artisan would be motivated to do so to improve yield and viability by providing a “rest” period to recover from freezing process.
	Applicant argues that the present invention provides unexpected results, citing, for example, Fig. 6 which demonstrates a 4 day expansion is optimal.  However the present claims encompass any expansion time period, with any cytokines and the purpose of the invention is to identify an optimal timeframe, and the asserted unexpected results are not commensurate in scope with the instant claims. Moreover, Wolfl teaches advantages of shorting expansion time after priming activation step. 

Claim 1-14 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al., 2014, in view of Berger et al., 2008 (of record) and WO 2015/164745 (of record).
Wolfl teaches a method of producing T cells comprising activating T cells from an individual with peptides and dendritic cells, and expanding a first portion of the T cells over a 3 day time period before culturing the expanded, activated T cells in the presence of IL-15 and IL-7, and measuring a cytokine response such as cytokine production, phenotypic analysis, functional assays based on intracellular cytokine staining, and well as evaluating absolute cell number or trypan blue exclusion (i.e. proliferation or reduction in apoptosis, see page 962, in particular).  Wolf teaches that various conditions during the priming process can be optimized such as timing and concentration of reagents (see page 950, in particular).  Wolfl teach T cells can be evaluated at 10 days, or at later timepoints, and that T cells can be maintained in culture for up to 21 days in cytokines (a 21 day timeframe being equivalent to three 7 day cycles, see page 951 and 958, in particular). Wolfl teach using IL-2, IL-7, and or IL-15 during the expansion, and teaches concentrations of 5 ng/ml (see page 955 and 961 in particular). Wolfl teach that cytokines should be added every 72 hours to replenish the culture (i.e. 72 hours after cytokine addition, the cytokines would be “depleted”), and that the timing of the T cell evaluation should be performed to avoid high cytokine concentrations which can interfere with the assays by inducing non-specific activation (see page 958, in particular). Wolfl also teach priming can be performed with anti-CD3 antibodies (see page 953, in particular). Wolfl teach producing CD8+ T cells (i.e. a CD3+ T cell, see page 950, in particular). 
Wolfl does not explicitly teach expanding a second portion of the activated T cells for an identified period of time.
WO 2015/164745  teaches T cell expansion methods involving activation and expansion steps, and teaches that the cells maybe cryopreserved following culture initiation, activation, or after expansion (see pages 29-30, in particular). WO 2015/164745 taches T cell activation and expansion can be performed using different numbers of stimulations and with different cytokines and for different time periods (see page 31 in particular).  WO 2015/164745 teaches a TCGM medium for expansion can include any combination of IL-2, IL-7 and/or IL-15 (see page 31, in particular). WO 2015/164745 teaches a method of producing T cells comprising obtaining T cells from an individual, and activating the T cells with anti-CD3/CD28, and expanding said cells (see page 2 and 31, in particular). WO 2015/164745 teaches anti-CD3/CD28 concentrations of about 100 ng/ml (i.e. 0.1 ug/ml, see page 34-35). WO 2015/164745 teaches a cytokine concentration of 25-500 IU/ml (see page 39, in particular). WO 2015/164745 teaches expansion timeframes of  3-14 days (see page 40, in particular). Additionally, WO 2015/164745 that after cryopreservation, the cells are thawed and washed in a culture buffer (i.e. rested), for use in expansion methods for administration to a subject (see page 29-30, in particular).
Berger et al. teach a method of producing T cells  comprising obtaining T cells from an individual, activating the T cells with anti-CD3 and anti-CD28 to generate T cell clones (see page 303, in particular).  Berger et al. further teaches freezing said activated T cell clones in aliquots, thawing the T cells, and then culturing the T cells for in vitro expansion (see page 303).  Berger et al. also teach evaluating aliquots of T cells for their ability to survive in cytokine culture with IL-15, IL-7 and IL-2 for periods of time of 21 days or longer (i.e. at least 3 cycles of 7 days, see pages 298-299, in particular).  Berger et al. teach evaluating the viability  (i.e. reduced apoptosis) of the T cells after cytokine culture (i.e. a cytokine response, see page 299 and Fig. 4 in particular).  Berger et al. teach that doing so is advantageous since it can be predictive of in vivo survival of the T cells after adoptive transfer (see pages 298-299, in particular).  Berger teach using IL-2, IL-7, or IIL-15 for culturing the T cells, using 1 ng/ml IL-15, 16 U/ml IL-2 and 10 ng/ml of IL-7, which is within the ranges of the present claims (see page 303 and  Figure 4, in particular). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to optimize the cytokine expansion in the method of Wolfl, as taught by Berger in order to predict in vivo survival time of the produced T cells.   The ordinary artisan would be motivated to optimize the protocol to identify the best cytokines and optimal culture timeframes to allow for maximal survival in the assay of Berger.  For example, one could readily envision freezing the T cells after activation, as taught by WO 2015/164745, and testing various expansion timeframes and conditions, as taught by Wolfl, and subsequently performing a 21-30 day culture in cytokines, as taught by Berger, to identify the optimal cultures that could then be used for expansion and survival of subsequent batches of thawed T cells to provide optimized T cell survival.  
Regarding the cytokine doses and culture timeframes, it is noted that the references teach cytokine amounts and timeframes within those recited in the present claims, and therefore provide a reasonable expectation that a time period of, could be identified as beneficial for obtaining expansion after initial activation. For example, Berger teaches timeframes of culture with cytokines for 30 days before evaluating cell viability. Therefore, optimizing a cytokine culture of 30 days with addition of cytokines, for every 72 hours, would be well within the purview of the ordinary artisan based on the teachings of the cited references. Doing so would involve adding cytokines on at least day 9, 18, and 27, i..e at the “beginning” of each 9 day cycle, which would within the scope of the claims. Furthermore, it would be obvious to asses viability as well as other T cell parameters as taught by Wolfl on day 30 after time has passed since the last cytokine addition (i.e. after cytokine depletion and in the absence of initial cytokine stimulation), since Wolf teach doing so is advantageous since  high cytokine concentrations which can interfere with the assays by inducing non-specific activation.  Furthermore, optimizing the concentration of anti-CD3/CD28 for activation during the cycles and the concentrations of cytokines would be routine and concentration of the present claims would be well within the purview the ordinary artisan. Additionally, regarding the “rest” period after thawing cryopreserved cells, is noted that providing a rest period of, for example, 30 minutes would be well within the purview of the ordinary artisan.  The ordinary artisan would be motivated to do so to improve yield and viability by providing a “rest” period to recover from freezing process.
Applicant argues that Berger’s viability test was performed to evaluate survival after expansion time, i.e. a 14 day expansion cycle, but Berger does not teach or suggest comparing cytokine responses of different time expanded T cell products to identify optimal cytokine stimulation in the absence of continual cytokine stimulation.
As an initial matter, the present claims recite no limitations regarding comparing cytokine responses of different time expanded T cell products.  Nevertheless, it is noted that Wolfl teaches a 3 day expansion time, and Berger teach a 14 day expansion time, and that it would be obvious to optimize the expansion time and the culture conditions as taught by Wolfl and Berger to identify the best culture conditions leading to optimal viability and function (i.e. “cytokine responses”), so  that the optimal culture conditions could be used on subsequent expansions of frozen batches of activated T cells to achieve optimally expanded T cells in subsequent cultures.  Furthermore, as noted above, it would be obvious to test the T cells for survival, as well as to perform the additional T cell testing methods of Wolfl after the last cytokine addition has been depleted, i.e. in the absence of continual cytokine stimulation, to avoid non-specific activation in the assays. 

No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes							
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644